 



EXHIBIT 10.7
Prepared by:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attn: Jeffrey D. Lowe, Esq.
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT
From
WEST TELEMARKETING, LP
To
LEHMAN COMMERCIAL PAPER INC.
 
THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH MAY BE SECURED BY OR
WHICH BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS
$6,468,100.21
Dated: October 24, 2006
Premises: Pensacola, Florida
Escambia County
 
THIS INSTRUMENT IS TO BE INDEXED AS BOTH A MORTGAGE AND A
FIXTURE FILING FILED AS A FINANCING STATEMENT
 
NOTE TO RECORDER: This Mortgage is one of several instruments securing the
Indebtedness described herein, which security interests encumber real and
personal property located in other States and the State of Florida. This
Mortgage limits recovery to $6,468,100.21, which is less than the full amount of
the indebtedness, and accordingly documentary stamps and intangible taxes are
due on the amount of such maximum recovery, and thus documentary stamp taxes in
the amount of $22,638.70 and intangible taxes in the amount of $12,936.20 are
being paid hereon.

 



--------------------------------------------------------------------------------



 



     THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FINANCING STATEMENT dated as of October 24, 2006 (this “Mortgage”), by WEST
TELEMARKETING, LP, a Delaware limited partnership, having an office at 11808
Miracle Hills Drive, Omaha, Nebraska (the “Mortgagor”), to LEHMAN COMMERCIAL
PAPER INC., a Delaware corporation, having an office at 745 Seventh Avenue, New
York, New York 10019 (the “Mortgagee”) as Administrative Agent for the Secured
Parties (as such terms are defined below).
WITNESSETH THAT:
     Reference is made to (i) the Credit Agreement dated as of even date hereof
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among West Corporation, a Delaware corporation, as Borrower (the
“Borrower”), Mortgagee, as Administrative Agent (the “Administrative Agent”),
Deutsche Bank Securities Inc. and Bank of America, N.A. as syndication agents,
Wachovia Capital Markets, LLC and General Electric Capital Corporation as
Co-Documentation Agents and the several financial institutions and other
entities from time to time parties thereto (collectively, the “Lenders”),
(ii) the Guaranty (as defined in the Credit Agreement),and (iii) the Security
Agreement (as defined in the Credit Agreement). Capitalized terms used but not
defined herein have the meanings given to them in the Credit Agreement.
     In the Credit Agreement, (i) the Lenders have agreed to make term loans
(the “Term Loans”) and revolving credit loans (the “Revolving Loans”) to the
Borrower, (ii) the Swingline Lender has agreed to make swingline loans to the
Borrower (the “Swing Line Loans”, together with Term Loans and Revolving Loans,
the “Loans”) and (iii) the L/C Issuers have issued or agreed to issue from time
to time Letters of Credit for the account of the Borrower, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, the Borrowers may borrow, prepay and
reborrow Revolving Loans. The Credit Agreement provides that the sum of the
principal amount of the Loans and the Letters of Credit from time to time
outstanding and secured hereby shall not exceed $2,350,000,000.00.
     Mortgagor is an indirect wholly owned Subsidiary of Borrower, and will
derive substantial benefit from the making of the Loans by the Lenders and the
issuance of the Letters of Credit by the L/C Issuers. In order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit, the
Mortgagor has agreed to guarantee, among other things, the due and punctual
payment and performance of all of the obligations of the Borrowers under the
Credit Agreement pursuant to the terms of the Guaranty and the Security
Agreement.
     The obligations of the Lenders to make Loans and of the L/C Issuers to
issue Letters of Credit are conditioned upon, among other things, the execution
and delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Secured Obligations (as defined in the Security Agreement).

2



--------------------------------------------------------------------------------



 



     Pursuant to the requirements of the Credit Agreement, the Mortgagor is
granting this Mortgage to create a lien on and a security interest in the
Mortgaged Property (as hereinafter defined) to secure the performance and
payment by the Mortgagor of the Secured Obligations (as defined in the Security
Agreement). The Credit Agreement also requires the granting by other Loan
Parties of mortgages, deeds of trust and/or deeds to secure debt (the “Other
Mortgages”) that create liens on and security interests in certain real and
personal property other than the Mortgaged Property to secure the performance of
the Secured Obligations (as defined in the Security Agreement).
Granting Clauses
     NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure
the due and punctual payment and performance of the Secured Obligations (as
defined in the Security Agreement) for the benefit of the Secured Parties (as
defined in the Security Agreement), Mortgagor hereby grants, conveys, mortgages,
assigns and pledges to the Mortgagee, WITH MORTGAGE COVENANTS, a mortgage lien
on and a security interest in all of Mortgagor’s right, title, and interest in
and to, all the following described property (the “Mortgaged Property”) whether
now owned or held or hereafter acquired:
     (1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);
     (2) all buildings, improvements, structures, paving, parking areas,
walkways and landscaping now or hereafter erected or located upon the Land, and
all fixtures of every kind and type affixed to the Premises or attached to or
forming part of any structures, buildings or improvements and replacements
thereof now or hereafter erected or located upon the Land (the “Improvements”);
     (3) subject to the terms of the Security Agreement, all apparatus, movable
appliances, building materials, equipment, fittings, furnishings, furniture,
machinery and other articles of tangible personal property of every kind and
nature, and replacements thereof, now or at any time hereafter placed upon or
used in any way in connection with the use, enjoyment, occupancy or operation of
the Improvements or the Premises, including all of Mortgagor’s books and records
relating thereto and including all pumps, tanks, goods, machinery, tools,
equipment, lifts (including fire sprinklers and alarm systems, fire prevention
or control systems, cleaning rigs, air conditioning, heating, boilers,
refrigerating, electronic monitoring, water, loading, unloading, lighting,
power, sanitation, waste removal, entertainment, communications, computers,
recreational, window or structural, maintenance, truck

3



--------------------------------------------------------------------------------



 



or car repair and all other equipment of every kind), restaurant, bar and all
other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);
     (4) subject to the terms of the Security Agreement, all general intangibles
owned by Mortgagor and relating to design, development, operation, management
and use of the Premises or the Improvements, all certificates of occupancy,
zoning variances, building, use or other permits, approvals, authorizations and
consents obtained from and all materials prepared for filing or filed with any
governmental agency in connection with the development, use, operation or
management of the Premises and Improvements, all construction, service,
engineering, consulting, leasing, architectural and other similar contracts
concerning the design, construction, management, operation, occupancy and/or use
of the Premises and Improvements, all architectural drawings, plans,
specifications, soil tests, feasibility studies, appraisals, environmental
studies, engineering reports and similar materials relating to any portion of or
all of the Premises and Improvements, and all payment and performance bonds or
warranties or guarantees relating to the Premises or the Improvements, all to
the extent assignable (the “Permits, Plans and Warranties”);
     (5) all now or hereafter existing leases or licenses (under which Mortgagor
is landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);
     (6) except as may be provided to the contrary in the Credit Agreement, all
real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together

4



--------------------------------------------------------------------------------



 



with any and all moneys now or hereafter on deposit for the payment of real
estate taxes, assessments or common area charges levied against the Mortgaged
Property, unearned premiums on policies of fire and other insurance maintained
by the Mortgagor covering any interest in the Mortgaged Property or required by
the Credit Agreement; and
     (7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.
provided that notwithstanding anything to the contrary in this Mortgage, this
Mortgage shall not constitute a grant of a security interest in any general
intangible, investment property or other such rights of a Mortgagor arising
under any contract, lease, instrument, license or other document if (but only to
the extent that) the grant of a security interest therein would (x) constitute a
violation of a valid and enforceable restriction in respect of such general
intangible, investment property or other such rights in favor of a third party
or under any law, regulation, permit, order or decree of any governmental
authority, unless and until all required consents shall have been obtained (for
the avoidance of doubt, the restrictions described herein are not negative
pledges or similar undertakings in favor of a lender or other financial
counterparty) or (y) expressly give any other party in respect of any such
contract, lease, instrument, license or other document, the right to terminate
its obligations thereunder, provided however, that the limitation set forth
above shall not affect, limit, restrict or impair the grant by Mortgagor of a
security interest pursuant to this Mortgage in any such Mortgaged Property to
the extent that an otherwise applicable prohibition or restriction on such grant
is rendered ineffective by any applicable law, including the UCC. Mortgagor
shall, if requested to do so by the Mortgagee, use commercially reasonably
efforts to obtain any such required consent that is reasonably obtainable with
respect to Mortgaged Property which the Mortgagee reasonably determines to be
material.
     TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its
successors and assigns, for the ratable benefit of the Secured Parties, forever,
subject only to permitted encumbrances pursuant to Section 7.01 of the Credit
Agreement (“Permitted Encumbrances”).

5



--------------------------------------------------------------------------------



 



ARTICLE I
Representations, Warranties and Covenants of Mortgagor
Mortgagor agrees, covenants, represents and/or warrants as follows:
     SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has good and marketable
fee simple title to the Mortgaged Property, subject only to Permitted
Encumbrances.
     (b) This Mortgage and the Uniform Commercial Code Financing Statements
described in Section 1.08 of this Mortgage, when duly recorded in the public
records identified in [the Perfection Certificate] (as defined in the Security
Agreement) will create a valid, perfected and enforceable lien upon and security
interest in all of the Mortgaged Property to the extent perfection can be
obtained by filing uniform commercial code financing statements.
     (c) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under Permitted Encumbrances to
the extent of those rights.
     SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the
Credit Agreement. Mortgagor expressly covenants and agrees to pay when due, and
to timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Secured Obligations (as defined in the Security Agreement)in
accordance with the terms of the Loan Documents.
     SECTION 1.03. Maintenance of Mortgaged Property. Mortgagor will maintain
the Improvements and the Personal Property in the manner required by the Credit
Agreement.
     SECTION 1.04. Insurance. If any portion of Improvements constituting part
of the Mortgaged Property is located in an area identified as a special flood
hazard area by Federal Emergency Management Agency or other applicable agency,
Mortgagor will purchase flood insurance in an amount satisfactory to Mortgagee,
but in no event less than the maximum limit of coverage available under the
National Flood Insurance Act of 1968, as amended.
     SECTION 1.05. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
be applied in accordance with the Credit Agreement.
     SECTION 1.06. Assignment of Leases and Rents. (a) Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right, title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Secured Obligations. Mortgagor has not

6



--------------------------------------------------------------------------------



 



assigned or executed any assignment of, and will not assign or execute any
assignment of, any Leases or the Rents payable thereunder to anyone other than
Mortgagee.
     (b) All Leases entered into by Mortgagor after the date hereof shall be
subordinate to the lien of this Mortgage. Mortgagor will not enter into, modify
or amend any Lease if such Lease, as entered into, modified or amended, will not
be subordinate to the lien of this Mortgage.
     (c) Subject to Section 1.06(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.06(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.06(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.
     (d) So long as an Event of Default shall not have occurred and be
continuing, Mortgagee will not exercise any of its rights under Section 1.06(c),
and Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant’s successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest.
     (e) Mortgagee will not become a mortgagee in possession so long as it does
not enter or take actual possession of the Mortgaged Property. In addition, so
long as it does not enter or take actual possession of the Mortgaged Property,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged

7



--------------------------------------------------------------------------------



 



Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.
     (f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.
     SECTION 1.07. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real property
to the extent perfection can be obtained by the filing of UCC financing
statements. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder. Notwithstanding
any other provision in this Mortgage, in the event of any conflict between the
provisions of this Mortgage and the Security Agreement, the provisions of the
Security Agreement shall control.
     SECTION 1.08. Filing and Recording. Mortgagor will cause this Mortgage, the
UCC financing statements referred to in Section 1.07, any other security
instrument creating a security interest in or evidencing the lien hereof upon
the Mortgaged Property and each UCC continuation statement and instrument of
further assurance to be filed, registered or recorded and, if necessary,
refiled, rerecorded and reregistered, in such manner and in such places as may
be required by any present or future law in order to publish notice of and fully
to perfect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property until this Mortgage is terminated and released in full in
accordance with Section 3.04 hereof. Mortgagor will pay all filing, registration
and recording fees, all Federal, state, county and municipal recording,
documentary or intangible taxes and other taxes, duties, imposts, assessments
and charges, and all reasonable expenses incidental to or arising out of or in
connection with the execution, delivery and recording of this Mortgage, UCC
continuation statements any mortgage supplemental hereto, any security
instrument with respect to the Personal Property, Permits, Plans and Warranties
and Proceeds or any instrument of further assurance.
     SECTION 1.09. Further Assurances. Upon request by Mortgagee, Mortgagor
will, at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and

8



--------------------------------------------------------------------------------



 



deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing reasonably requested to be done to accomplish the same.
     SECTION 1.10. Additions to Mortgaged Property. All right, title and
interest of Mortgagor in and to all extensions, improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.
     SECTION 1.11. No Claims Against Mortgagee. Nothing contained in this
Mortgage shall constitute any consent or request by Mortgagee, express or
implied, for the performance of any labor or services or the furnishing of any
materials or other property in respect of the Mortgaged Property or any part
thereof, nor as giving Mortgagor any right, power or authority to contract for
or permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Mortgagee in respect thereof.
     SECTION 1.12. Fixture Filing. (a) Certain portions of the Mortgaged
Property are or will become “fixtures” (as that term is defined in the UCC) on
the Land, and this Mortgage, upon being filed for record in the real estate
records of the county wherein such fixtures are situated, shall operate also as
a financing statement filed as a fixture filing in accordance with the
applicable provisions of said UCC upon such portions of the Mortgaged Property
that are or become fixtures.
     (b) The real property to which the fixtures relate is described in
Exhibit A attached hereto. The record owner of the real property described in
Exhibit A attached hereto is Mortgagor. The name, type of organization and
jurisdiction of organization of the debtor for

9



--------------------------------------------------------------------------------



 



purposes of this financing statement are the name, type of organization and
jurisdiction of organization of the Mortgagor set forth in the first paragraph
of this Mortgage, and the name of the secured party for purposes of this
financing statement is the name of the Mortgagee set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagor/debtor is the
address of the Mortgagor set forth in the first paragraph of this Mortgage. The
mailing address of the Mortgagee/secured party from which information concerning
the security interest hereunder may be obtained is the address of the Mortgagee
set forth in the first paragraph of this Mortgage. Mortgagor’s organizational
identification number is 3607640.
ARTICLE II
Defaults and Remedies
     SECTION 2.01. Events of Default. Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Mortgage.
     SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder, and under the Credit Agreement, the
Guaranty and the Security Agreement and such further amount as shall be
sufficient to cover the costs and expenses of collection, including reasonable
attorneys’ fees, disbursements and expenses incurred by Mortgagee, and Mortgagee
shall be entitled and empowered to institute an action or proceedings at law or
in equity for the collection of the sums so due and unpaid, to prosecute any
such action or proceedings to judgment or final decree, to enforce any such
judgment or final decree against Mortgagor and to collect, in any manner
provided by law, all moneys adjudged or decreed to be payable.
     SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If
an Event of Default shall occur and be continuing, Mortgagor shall, upon demand
of Mortgagee, forthwith surrender to Mortgagee actual possession of the
Mortgaged Property and, if and to the extent not prohibited by applicable law,
Mortgagee itself, or by such officers or agents as it may appoint, may then
enter and take possession of all the Mortgaged Property without the appointment
of a receiver or an application therefor, exclude Mortgagor and its agents and
employees wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.
     (b) If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents; and all such expenses and
compensation shall, until paid, be secured by this Mortgage.

10



--------------------------------------------------------------------------------



 



     (c) Upon every such entry or taking of possession, Mortgagee may, to the
extent not prohibited by applicable law, hold, store, use, operate, manage and
control the Mortgaged Property, conduct the business thereof and, from time to
time, (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon, (ii)
purchase or otherwise acquire additional fixtures, personalty and other
property, (iii) insure or keep the Mortgaged Property insured, (iv) manage and
operate the Mortgaged Property and exercise all the rights and powers of
Mortgagor to the same extent as Mortgagor could in its own name or otherwise
with respect to the same, or (v) enter into any and all agreements with respect
to the exercise by others of any of the powers herein granted Mortgagee, all as
may from time to time be directed or determined by Mortgagee to be in its best
interest and Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to perform any of the foregoing acts. Mortgagee may
collect and receive all the Rents, issues, profits and revenues from the
Mortgaged Property, including those past due as well as those accruing
thereafter, and, after deducting (i) all expenses of taking, holding, managing
and operating the Mortgaged Property (including compensation for the services of
all persons employed for such purposes), (ii) the costs of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received pursuant to Section 2.08.
     (d) Whenever, before any sale of the Mortgaged Property under Section 2.06,
all Secured Obligations that are then due shall have been paid and all Events of
Default fully cured, Mortgagee will surrender possession of the Mortgaged
Property back to Mortgagor, its successors or assigns. The same right of taking
possession shall, however, arise again if any subsequent Event of Default shall
occur and be continuing.
     SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should
Mortgagor fail in the payment, performance or observance of any term, covenant
or condition required by this Mortgage or the Credit Agreement (with respect to
the Mortgaged Property), Mortgagee may with notice to Mortgagor pay, perform or
observe the same, and all payments made or costs or expenses incurred by
Mortgagee in connection therewith shall be secured hereby and shall be, within
10 days of demand repaid by Mortgagor to Mortgagee. Mortgagee shall be the judge
using reasonable discretion of the necessity for any such actions and of the
amounts to be paid. Mortgagee is hereby empowered to enter and to authorize
others to enter upon the Premises or the Improvements or any part thereof for
the purpose of performing or observing any such defaulted term, covenant or
condition without having any obligation to so perform or observe and without
thereby becoming liable to Mortgagor, to any person in possession holding under
Mortgagor or to any other person.
     SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and
be continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the

11



--------------------------------------------------------------------------------



 



rights and powers permitted under the laws of the state wherein the Mortgaged
Property is located. Mortgagor shall pay to Mortgagee within 10 days of demand
all reasonable expenses, including receiver’s fees, reasonable attorney’s fees
and disbursements, costs and agent’s compensation incurred pursuant to the
provisions of this Section 2.05; and all such expenses shall be secured by this
Mortgage and shall be within 10 days of demand repaid by Mortgagor to Mortgagee.
     SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur
and be continuing, Mortgagee may, upon 10 Business Days notice to Mortgagor,
commence a civil action to foreclose this Mortgage pursuant to Florida law. In
any suit to foreclose the mortgage lien hereof, there shall be allowed and
included as additional Debt in the final judgment of foreclosure, all
expenditures and expenses authorized by the Florida law and all other
expenditures and expenses which may be actually paid or incurred by or on behalf
of Mortgagee for reasonable attorney’s fees, appraiser’s fees, outlays for
documentary and expert evidence, stenographer’s charges, publication costs, and
costs (which may be reasonably estimated as to items to be expended after entry
of the final judgment) of procuring all such abstracts of title, title searches
and examinations, title insurance policies, and similar data and assurance with
respect to title as Mortgagee may deem reasonably necessary either to prosecute
such suit or to evidence to bidders at sales which may be had pursuant to such
judgment the true conditions of the title to or the value of the Mortgaged
Property. All expenditures and expenses of the nature mentioned in this
paragraph, and such other expenses and fees as may be actually incurred in the
protection of the Mortgaged Property and rents and income therefrom and the
maintenance of the lien of this Mortgage, including the reasonable fees of any
attorney employed by Mortgagee in any litigation or proceedings affecting this
Mortgage, the Loans or the Mortgaged Property, including bankruptcy proceedings,
or in preparation of the commencement or defense of any proceedings or
threatened suit or proceeding, or otherwise in dealing specifically therewith,
shall be so much additional Debt and shall be immediately due and payable by
Mortgagor, with interest thereon at the applicable interest rate as agreed to in
the Loans until paid.
     (b) The Mortgaged Property may be sold at a foreclosure sale held in
accordance with Florida law and shall be subject to unpaid taxes and Permitted
Encumbrances, and the proceeds of such sale shall be applied in the manner set
forth in Section 2.08.
     (c) Any foreclosure sale of less than the whole of the Mortgaged Property
shall not exhaust the right of Mortgagee to seek foreclosure of any remaining of
the Mortgaged Property and subsequent sales may be made hereunder until the
Secured Obligations have been satisfied, or the entirety of the Mortgaged
Property has been completely foreclosed.
     (d) If an Event of Default shall occur and be continuing, Mortgagee may
instead of, or in addition to, exercising the rights described in
Section 2.06(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Secured Obligations, or the performance of any term, covenant,
condition or agreement of this Mortgage or any other Loan Document or any other
right, or (ii) to pursue any other remedy available to Mortgagee, all as
Mortgagee shall determine most effectual for such purposes.

12



--------------------------------------------------------------------------------



 



     SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur
and be continuing, Mortgagee may also exercise, to the extent not prohibited by
law, any or all of the remedies available to a secured party under the UCC.
     (b) In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, to the extent permitted by law Mortgagee shall be entitled to
enforce payment of and to receive up to the principal amount of the Secured
Obligations, plus all other charges, payments and costs due under this Mortgage,
and to recover a deficiency judgment for any portion of the aggregate principal
amount of the Secured Obligations remaining unpaid, with interest.
     SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure
sale of all or any of the Mortgaged Property, Mortgagee shall receive and apply
the proceeds of the sale together with any Rents that may have been collected
and any other sums that then may be held by Mortgagee under this Mortgage as
follows:
     FIRST, to the payment of all costs and expenses incurred by the Mortgagee
in connection with such collection or sale or otherwise in connection with this
Mortgage or any of the Secured Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Mortgagee hereunder or under any Mortgage on behalf of Mortgagor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any Mortgage;
     SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);
     THIRD, to the Mortgagor, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
     SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.
     SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws. Mortgagor waives, to the extent not prohibited by law, (i) the
benefit of all laws now existing or that hereafter may be enacted (x) providing
for any appraisement or valuation of any portion of the Mortgaged Property
and/or (y) in any way extending the time for the enforcement or the collection
of amounts due under any of the Secured Obligations or creating or extending a
period of redemption from any sale made in collecting said debt or any other
amounts due Mortgagee, (ii) any right to at any time insist upon, plead, claim
or take the benefit or advantage of any law now or hereafter in force providing
for any homestead exemption, stay, statute of limitations, extension or
redemption, or sale of the

13



--------------------------------------------------------------------------------



 



Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Secured Obligations and
marshaling in the event of foreclosure of this Mortgage.
     SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall
proceed to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to Mortgagee, then
and in every such case Mortgagor and Mortgagee shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of Mortgagee
shall continue as if no such proceeding had been taken.
     SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.
     SECTION 2.13. Filing Proofs of Claim. In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted
by law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Secured Obligations secured by this Mortgage at the date of
the institution of such proceedings and for any interest accrued, late charges
and additional interest or other amounts due or that may become due and payable
hereunder after such date.
     SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of
any receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.
     SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Secured Obligations shall be deemed or construed to be a
consent or waiver to or of any other breach or Event of Default in the
performance of the same or of any other Secured Obligations by Mortgagor
hereunder. No failure on the part of Mortgagee to complain of any act or failure
to act or to declare an Event of Default, irrespective of how long such failure
continues, shall constitute a waiver by Mortgagee of its

14



--------------------------------------------------------------------------------



 



rights hereunder or impair any rights, powers or remedies consequent on any
future Event of Default by Mortgagor.
     (b) Even if Mortgagee (i) grants some forbearance or an extension of time
for the payment of any sums secured hereby, (ii) takes other or additional
security for the payment of any sums secured hereby, (iii) waives or does not
exercise some right granted herein or under the Loan Documents, (iv) releases a
part of the Mortgaged Property from this Mortgage, (v) agrees to change some of
the terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property, Mortgagee is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.
     SECTION 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein.
     SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon
or reserved to Mortgagee by this Mortgage is intended to be exclusive of any
other right, power or remedy, and each and every such right, power and remedy
shall be cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.
ARTICLE III
Miscellaneous
     SECTION 3.01. Partial Invalidity. In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such validity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.
     SECTION 3.02. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement.

15



--------------------------------------------------------------------------------



 



     SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.
     SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee
of the Mortgaged Property as security created and consummated by this Mortgage
shall be null and void when all the Secured Obligations (as defined in the
Security Agreement) have been indefeasibly paid in full in accordance with the
terms of the Loan Documents and the Lenders have no further commitment to make
Loans under the Credit Agreement, the L/C Obligations have been reduced to zero
and the L/C Issuers have no further obligations to issue Letters of Credit under
the Credit Agreement.
     (b) Upon a sale or financing by Mortgagor of all or any portion of the
Mortgaged Property that is permitted by the Credit Agreement, the lien of this
Mortgage shall be automatically released from the applicable portion of the
Mortgaged Property. Mortgagor shall give the Mortgagee reasonable written notice
of any sale or financing of the Mortgaged Property prior to the closing of such
sale or financing.
     (c) In connection with any termination or release pursuant to paragraph
(a), the Mortgage shall be marked “satisfied” by the Mortgagee, and this
Mortgage shall be canceled of record at the request and at the expense of the
Mortgagor. Mortgagee shall execute any documents reasonably requested by
Mortgagor to accomplish the foregoing or to accomplish any release contemplated
by this Section 3.04 and Mortgagor will pay all reasonable costs and expenses,
including reasonable attorneys’ fees, disbursements and other charges, incurred
by Mortgagee in connection with the preparation and execution of such documents.
     SECTION 3.05. Definitions. As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.
     SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges
that this Mortgage is one of a number of Other Mortgages and Collateral
Documents that secure the Secured Obligations. Mortgagor agrees that the lien of
this Mortgage shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or

16



--------------------------------------------------------------------------------



 



omissions whatsoever of Mortgagee, and without limiting the generality of the
foregoing, the lien hereof shall not be impaired by any acceptance by the
Mortgagee of any security for or guarantees of any of the Secured Obligations
hereby secured, or by any failure, neglect or omission on the part of Mortgagee
to realize upon or protect any Secured Obligation or indebtedness hereby secured
or any collateral security therefor including the Other Mortgages and other
Collateral Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Secured Obligations secured
or of any of the collateral security therefor, including the Other Mortgages and
other Collateral Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Collateral
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Collateral Documents shall not in any manner
impair the indebtedness hereby secured or the lien of this Mortgage and any
exercise of the rights or remedies of Mortgagee hereunder shall not impair the
lien of any of the Other Mortgages and other Collateral Documents or any of
Mortgagee’s rights and remedies thereunder. Mortgagor specifically consents and
agrees that Mortgagee may exercise its rights and remedies hereunder and under
the Other Mortgages and other Collateral Documents separately or concurrently
and in any order that it may deem appropriate and waives any rights of
subrogation.
     SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.
ARTICLE IV
Particular Provisions
     This Mortgage is subject to the following provisions relating to the
particular laws of the state wherein the Premises are located:
     SECTION 4.01. Applicable Law. This Mortgage shall be governed by and
construed in accordance with the internal law of the state where the Mortgaged
Property is located, except that Mortgagor expressly acknowledges that by their
terms, the Credit Agreement and other Loan Documents (aside from those Other
Mortgages to be recorded outside New York) shall be governed by the internal law
of the State of New York, without regard to principles of conflict of law.
Mortgagor and Mortgagee agree to submit to jurisdiction and the laying of venue
for any suit on this Mortgage in the state where the Mortgaged Property is
located.
     SECTION 4.02. General Authority of the Mortgagee. By acceptance of the
benefits of this Mortgage, each Secured Party (whether or not a signatory
hereto) shall be deemed irrevocably (a) to consent to the appointment of the
Mortgagee as its agent hereunder, (b) to

17



--------------------------------------------------------------------------------



 



confirm that the Mortgagee shall have the authority to act as the exclusive
agent of such Secured Party for the enforcement of any provisions of this
Mortgage against Mortgagor, the exercise of remedies hereunder or thereunder and
the giving or withholding of any consent or approval hereunder or thereunder
relating to any Mortgaged Property or Mortgagor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Mortgage against any Mortgagor, to exercise any remedy
hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Mortgage and (d) to agree to be
bound by the terms of this Mortgage.
THE REST OF THE PAGE LEFT INTENTIONALLY BLANK

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor and is effective as of the date first above written.
WEST TELEMARKETING, LP
By West Transaction Services, LLC
Its general partner
By:        /s/ Paul M.
Mendlik                                                    
Name:   Paul M. Mendlik
Title:     Manager

19